Notice of Pre-AIA  or AIA  Status
Claims 1-21 remain for examination.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 2/17/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 10,412,120 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-21 are allowed, for the reasons as previously set forth in the Non-Final Rejection mailed 9/2/21 (pages 5-6, paragraph #6).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS A GYORFI whose telephone number is (571)272-3849. The examiner can normally be reached 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THOMAS A. GYORFI
Examiner
Art Unit 2435



/THOMAS A GYORFI/Examiner, Art Unit 2435                                                                                                                                                                                                        3/9/2022

/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435